Title: To George Washington from David Forman, 29 May 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold 29th May 1781
                        
                        I mentioned in my Last Letter to your Excly That I presumed Admiral Arbuthnot was gone with the Trans ports
                            to the Southward—But the Day following all The Heavy Ships were seene Plying to the Eastward and Supposed to be gone to
                            Gardners Bay, Since Which I have heard Nothing of them untill the 27th Vizt Sunday Evening last, When Admls Arbuthnot and
                            Graves Returned to Sandy Hook—a Conveyance Offering to Elizabeth have made a Request to the Commanding
                            Officer There to take The first Conveyance to forward this to you Excly, supposing it not of Importance to Request an
                            Express. I have the Honr to be your Exclys Most Obdt Humble Servt
                        
                            David Forman

                        
                    